In October, 1907, plaintiff leased from A.J. Newman a certain triangular portion of ground in the city of Shreveport. The term of the lease was 10 years. Prior to its expiration it was renewed for 5 years by the lessor and the heirs of his deceased wife, Mrs. Elizabeth B. Newman.
The lessee erected a building on the leased *Page 418 
land. It was provided in the lease that all buildings and machinery placed upon the leased ground by the lessee should remain its property, with the right to remove the same at the termination of the lease.
Plaintiff sublet the property to various tenants, among whom was the city of Shreveport.
A.J. Newman died before the expiration of the term of the renewal of the lease, which was October 20, 1922, but plaintiff continued to occupy the land under an agreement with the attorneys of the heirs until January 6, 1923, on which date it was sold to effect a partition of the estate. At this sale J.E. Peyton became the purchaser. Subsequently he leased the whole property to the city of Shreveport for $200 per month.
In August, 1923, plaintiff brought this suit against the city of Shreveport for the rental value of the building from January 1, 1923, to September 1, 1923, at the rate of $192.50 per month, and for $1,225 additional for damages alleged to have been done to the building by said defendant.
Judgment was rendered in the district court against the defendant for eight months' rent at the rate of $142.50 per month. Plaintiff's claim for damages was dismissed as in case of nonsuit. Defendant then appealed, and plaintiff moved to dismiss the appeal. The motion to dismiss was denied by Division A of this court on April 21, 1924. Thereafter plaintiff answered the appeal, praying that the judgment be amended, so as to award it the full amount claimed in its petition. The case is now before us on the merits.
There were no contractual rights between plaintiff and defendant after the partition sale. Defendant then became the tenant of Peyton, the purchaser at said sale, for the whole property. Plaintiff's rights as lessee terminated when the property was acquired by Peyton. Thereafter it had neither a right of occupancy nor a beneficial interest in the *Page 419 
land. Its sole right, under the lease, was to remove the building. Plaintiff did not have the right to leave the building on the ground and collect rent therefor. It did not avail itself of its right of removal. The reason for this is obvious. The building is an unpainted frame shed, constructed out of rough lumber and covered with a roof of tar paper. It has been standing for some time, and much of the material of which it is composed has become decayed. It cannot be removed without being torn down. This would cost, approximately, $1,000, which is much more than could be realized from the salvage.
Mr. Green, the president of the plaintiff company, testified that he never applied to Mr. Peyton for permission to remove the shed, nor did he offer to sell it to him. Mr. Peyton, on the other hand, testified that he would not give $25 for it, that he would gladly give his permission for its removal, and that, if it was removed, he could obtain an increased rental for the vacant lot.
In these circumstances, we do not find that plaintiff is entitled to collect any rent from the defendant for its use of the property.
For the reasons assigned, the judgment appealed from is set aside, and it is now ordered that there be judgment in favor of defendant, the city of Shreveport, and against the plaintiff, the Consumers' Fertilizer Company, rejecting plaintiff's demands, and dismissing plaintiff's suit, at its cost.